Citation Nr: 9922747	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a simple fracture of the left tibia, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for a scar 
of the right iliac crest, donor site, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which increased the disability rating 
for the veteran's service-connected residuals of a left tibia 
fracture from 10 percent to 20 percent, and which separated 
out the veteran's scar of the right iliac crest as a separate 
disability, and assigned a 10 percent disability rating 
thereto.  The veteran filed a timely appeal to these 
determinations.

The Board notes that, in a substantive appeal, received by VA 
in January 1998, the veteran raised the issue of entitlement 
to service connection for a bone spur of the right hip, which 
he believed was separate and distinct from his service-
connected scar of the right iliac crest, donor site.  As this 
issue has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's left tibia fracture is currently manifested 
by subjective complaints of pain in the left knee, left 
ankle, and at the site of a left tibia fracture, but with no 
evidence of any significant medical abnormality of any of 
these areas, save for 
x-ray evidence of a well-healed old left tibia fracture.

3.  The veteran's scar of the right iliac crest is tender to 
palpation.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a simple fracture of the left tibia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5262 
(1998).

2.  The schedular criteria for a rating in excess of 10 
percent for a scar of the right iliac crest, donor site, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 7804 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for residuals of a 
simple fracture of the left tibia and a scar of the right 
iliac crest are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court) has 
held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
needed to adjudicate schedular evaluations of the veteran's 
disorders have been properly developed.  No further 
assistance to the veteran is required on those issues to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

I.  Residuals of a simple fracture of the left tibia

Evidence relevant to the current level of severity of the 
veteran's residuals of a left tibia fracture includes the 
report of a VA examination conducted in April 1994.  At that 
time, the veteran stated that he had suffered from pain at 
the site of the left tibia fracture ever since the time of 
his original injury in 1953, but that it had become markedly 
worse in the previous 4 to 5 years.  He also reported having 
noticed a palpable lump on his tibia at the site of the old 
fracture.  He stated that the pain was increased when working 
on a ladder or standing all day, and was increased by changes 
in the weather.  It was noted that the veteran had been 
"extensively evaluated" by the orthopedic service for these 
complaints of a painful left tibia, but that multiple x-rays 
and a 3-phase bone scan had been negative for evidence of 
acute stress fractures or osteomyelitis, although they did 
show the old fracture and an exuberant callus formation.  He 
had also undergone multiple laboratory tests, but no clear 
etiology of his pain could be determined.

On physical examination, the veteran walked with a limp 
favoring his left leg.  There was a bony protuberance over 
the tibia, which was quite tender to the touch.  The veteran 
was able to fully flex and extend his knee and fully 
dorsiflex and plantar flex his foot.  These movements did not 
cause pain in the region of the tibia.  Pulses were intact, 
and sensation was intact to light touch except in the region 
of the scar.  The examiner diagnosed a painful left tibia at 
the site of the old fracture.  The examiner noted that the 
etiology of the veteran's pain localized to his old fracture 
site was not clear, given the results of x-rays and bone 
scans.

Also of record are VA outpatient treatment notes dated from 
April 1994 to December 1996.  These notes indicate numerous 
complaints of multiple joint pain "in almost all of his 
joints," including pain in the neck, right hip, shoulders, 
wrists, hands, right elbow, and both knees.  Of particular 
relevance is a treatment note dated in April 1995, at which 
time the veteran complained of left leg pain.  He noted that 
he worked as a plumber and spent approximately 6 hours per 
day on a ladder, which he stated made the pain worse.  The 
examiner diagnosed suspected periostitis/inflammation at the 
tibial attachment of the sural nerve, which was similar to 
shin splints.  The examiner noted that this pain was "not 
surprising given 6 [hours] per day on ladder."  Also of note 
is a treatment note dated in October 1996, which noted that 
x-rays of the left knee were within normal limits.

On VA examination conducted in March 1997, the veteran 
complained that the pain in his left tibia was becoming 
progressively worse.  He also complained of a protuberance 
over the site of the fracture which swelled intermittently, 
and also complained of pain in the left knee and left ankle 
with a sense of instability.  He reported that his left leg 
sometimes buckled, causing him to fall.  He stated that this 
had caused him to quit his job as a plumber, which often 
required working at significant heights.  He stated that he 
used ice intermittently to his left tibia when it was 
particularly symptomatic, and wore a brace on the left ankle.  
He stated that he could walk approximately 3 blocks before 
having to stop due to left leg problems.  He stated that he 
could navigate one flight of stairs, and could stand for 
approximately 45 minutes before having to sit down.  He could 
sit for approximately one hour before having to get up and 
move because of left leg pain.  

Physical examination revealed that the veteran was not 
wearing a brace or prosthetic device.  He had a slight limp 
favoring his left leg.  He was unable to ambulate on his 
heels or toes because of left leg problems.  Palpation of the 
tibia below the area of the scar revealed exquisite 
tenderness.  There was a protuberance in the middle aspect of 
the left tibia, which was also exquisitely tender to 
palpation.  

Examination of the left knee showed no evidence of any 
warmth, erythema, or effusion.  There was no crepitus.  There 
was tenderness to palpation over the left tibial tuberosity 
but no evidence of tenderness to palpation over the left knee 
itself.  There was no evidence of instability with forced 
varus and valgus maneuvers, and no anterior or posterior 
instability.  Drawer's sign and Lachman's test were negative.  
Range of motion testing of the left knee showed motion from 
zero to 135 degrees.  At that extreme of motion the veteran 
complained of tightness.  

Examination of the left ankle showed no evidence of warmth, 
erythema, or effusion.  There was exquisite tenderness to 
palpation over the left medial malleolus.  There was also 
tenderness over the distal tibia as well as anterior, 
posterior, and inferior to the left medial malleolus.  There 
was no tenderness to palpation over the fibula or left 
lateral malleolus.  There was no evidence of left ankle 
instability.  Range of motion testing of the left ankle 
showed dorsiflexion to 20 degrees, plantar flexion to 35 
degrees, inversion to 30 degrees, and eversion to 20 degrees.  
The examiner noted that all x-rays showed an old healed 
fracture of the midshaft of the left tibia, without changes 
from previous x-ray studies.  

The examiner diagnosed a history of fracture of the left 
tibial midshaft with subsequent bone graft placement.  The 
examiner noted that the residual pain from this fracture had 
limited the veteran's activities, but that the fracture would 
not be expected to limit any motion unless there were some 
evidence of degenerative changes in the adjacent joints, 
which was not found on the most recent x-rays (the examiner 
noted that x-rays taken in conjunction with the present 
examination had not yet come in, although the Board observes 
that the results of these x-rays showed a normal left knee 
and a normal left ankle).  He stated that the veteran did 
have pain in the left knee and left ankle with slightly 
decreased ranges of motion, but there did not appear to be 
any evidence of pain on motion.

Also of record are VA outpatient treatment notes dated from 
May 1997 to January 1998.  These records indicate that the 
veteran was again seen for complaints of multiple-joint pain, 
including pain in his left leg and soreness in his left ankle 
and knee.  The only relevant diagnoses rendered were of 
"left calf pain," "status post fracture left tibia," and 
"leg and hip pain."  Results of an x-ray of the entire 
length of the veteran's left leg, from hip to ankle, showed 
no abnormalities and no significant or obvious discrepancy in 
leg length.

The veteran's residuals of a simple fracture of the left 
tibia have been evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, 
pursuant to which the severity of impairment of the tibia and 
fibula is evaluated.  Under this code, a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent rating is warranted 
if there is malunion of the tibia and fibula with marked knee 
or ankle disability.  Finally, a 40 percent rating is 
warranted for actual nonunion of the tibia and fibula, with 
loose motion, requiring a brace.

A review of the evidence detailed above reveals scant 
objective evidence of any impairment to the left knee or 
ankle.  On the contrary, physical examinations have 
consistently shown no evidence of knee or ankle warmth, 
erythema, effusion, instability, or painful motion, and x-ray 
results have always been normal.  Furthermore, although some 
limitation of left knee and ankle motion was exhibited at the 
time of the most recent VA examination in March 1997, such 
limitation was, at most, slight in nature.  In any case, the 
Board notes that the examiner who performed the March 1997 
examination opined that, in the absence of any evidence of 
degenerative joint disease in the left knee or ankle, any 
such limited motion was most likely unrelated to the tibia 
fracture. 

The Board also observes that, despite the veteran's frequent 
complaints of pain over the area of the 1953 tibia fracture, 
all tests, including x-rays, bone scans, and laboratory 
tests, have not shown any abnormality of the tibia save for 
the fracture itself, which has repeatedly been described as 
"well-healed."  

In evaluating the veteran's condition, the Board has 
considered all applicable regulations, including 
consideration of the limitation of function imposed by pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Considering the veteran's complaints 
of pain and functional loss due to pain, the Board finds that 
the veteran's symptomatology corresponds to the moderate 
level of disability contemplated by a 20 percent rating under 
DC 5262.  However, in light of the rather minimal objective 
pathological findings, the Board determines that the 
veteran's residuals of a tibial fracture, including 
consideration of pain, do not result in "marked" 
disability.  Although the veteran walks with a limp, he does 
not require any assistive device.  There is no evidence that 
he is unable to perform any activity of daily living.  The 
Board finds that a 30 percent rating under DC 5262, including 
consideration of effects of pain, is not warranted.  

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes.  
However, in light of his full knee extension and only very 
slightly limited knee flexion, a rating under either DC 5260, 
pursuant to which the severity of knee flexion is evaluated, 
or DC 5261, pursuant to which the severity of knee extension 
is evaluated, would not result in an increased rating.  
Similarly, since the veteran retains full ankle dorsiflexion 
and has only slightly limited plantar flexion, a rating under 
DC 5271, under which the severity of limited ankle motion is 
evaluated, would not result in an increased rating.

The Board also notes the veteran's contention that the 
clinical records of his ongoing outpatient treatment support 
an evaluation in excess of 20 percent for the residuals of 
the left tibial fracture.  The Board has carefully reviewed 
these records, and finds that these records disclose that the 
veteran had consistent complaints of pain, so as to support a 
20 percent evaluation.  However, these records do not 
disclose any additional clinical findings or functional 
limitations which would support an evaluation in excess of 20 
percent.  

The evidence is not in equipoise to meet or approximate the 
criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the left tibia, under any 
applicable diagnostic code.  Therefore, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant an evaluation in excess of 20 percent.

II.  Scar of the right iliac crest, donor site

Evidence relevant to the current level of severity of the 
veteran's scar of the right iliac crest includes the report 
of a VA examination dated in 1997.  Physical examination at 
that time revealed a 10.5 centimeter scar over the anterior 
superior right iliac crest from a bone graft site.  This scar 
was exquisitely tender to palpation.  No relevant diagnosis 
was rendered.

Complaints of scar tenderness or pain are also disclosed in 
the VA outpatient treatment records.

The veteran's scar of the right iliac crest, donor site, has 
been evaluated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.118, DC 7804, pursuant to which the severity 
of superficial scars which are tender and painful on 
objective demonstration is evaluated.  Under this code, a 10 
percent rating is the only, and therefore the highest, rating 
available.  Since the veteran has already been assigned the 
maximum 10 percent rating, a rating in excess of 10 percent 
under DC 7804 is not available.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes.  
The veteran is not entitled to a rating under the provisions 
of DC 7800, as his scars are not located on his head, face, 
or neck.  Similarly, his scars are not the result of a burn, 
as is contemplated by DC 7801 and DC 7802.  Finally, the 
evidence does not indicate that the veteran's scars are 
poorly nourished with repeated ulceration, as is contemplated 
by the criteria of DC 7803. Hence, evaluation under another 
potentially applicable diagnostic code is not warranted.

As a final matter, the Board would note that this denial 
reflects an evaluation of the veteran's service connected 
right iliac scar only.  Although the veteran has submitted 
statements regarding right hip joint pain and has asked VA to 
consider evidence of a right hip bone spur in evaluating his 
increased rating claim, this evidence is not relevant to the 
instant claim.  However, as noted above, a claim for service 
connection for a bone spur of the right hip has been referred 
to the RO for action.


III. Conclusion

The Board's denial of each of the instant claims is based 
solely upon the provisions of VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) in the first instance.  
In this appeal there has been no assertion or showing that 
the disabilities under consideration have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  Although the veteran asserted that the residuals 
of his left tibia fracture forced him to quit his job as a 
plumber, he has not asserted that he is unemployable, and 
there is no evidence that he is, in fact, unemployed.  In the 
absence of such factors, the Board is not required to remand 
these matters to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A rating in excess of 20 percent for the residuals of a 
simple fracture of the left tibia is denied.

A rating in excess of 10 percent for a scar of the right 
iliac crest, donor site, is denied.



		
	TRESA M. SCHLECHT 
	Acting Member, Board of Veterans' Appeals


 

